Citation Nr: 1028360	
Decision Date: 07/29/10    Archive Date: 08/10/10

DOCKET NO.  09-22 604	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus type 
II (DM).

2.  Entitlement to service connection for bilateral hearing loss 
disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Haddock, Associate Counsel 


INTRODUCTION

The Veteran had active military service from January 1967 to June 
1967, from January 1983 to January 1985, and from February 2003 
to December 2003.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from an October 2008 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Paul, 
Minnesota.

In connection with this appeal the Veteran testified at a hearing 
before the undersigned Acting Veterans Law Judge at the RO in May 
2010.  A transcript of the hearing is associated with the claims 
file. 

The issue of entitlement to service connection for DM is 
addressed in the REMAND that follows the order section of this 
decision.


FINDING OF FACT

At his May 2010 Board hearing, prior to the promulgation of a 
decision in the appeal, the Veteran stated his desire to withdraw 
his appeal with regard to the issue of entitlement to service 
connection for bilateral hearing loss disability.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal have been 
met.  38 U.S.C.A. §§ 7105(a), 7108 (West 2002); 38 C.F.R. §§ 
20.200, 20.202, 20.204(b)(c) (2009).




REASONS AND BASES FOR FINDING AND CONCLUSION

An appeal consists of a timely filed Notice of Disagreement in 
writing, and after a Statement of the Case has been furnished, a 
timely filed Substantive Appeal.  38 U.S.C.A. § 7105(a); 38 
C.F.R. § 20.200.  The record reflects that the Veteran filed a 
timely Notice of Disagreement with the October 2008 rating 
decision denying entitlement to service connection for bilateral 
hearing loss disability based on a finding that the Veteran did 
not have hearing loss for VA purposes.  In addition, he perfected 
his appeal with the submission of a timely Substantive Appeal 
following the issuance of the Statement of the Case.
	
However, a Substantive Appeal may be withdrawn in writing by an 
appellant or an appellant's authorized representative at any time 
before the Board promulgates a decision.  38 C.F.R. § 20.204.  A 
review of the record shows that at his May 2010 Board hearing, 
the Veteran informed the Board that he no longer wished to pursue 
the appeal of entitlement to service connection for bilateral 
hearing loss disability.  He submitted a written statement to 
that effect.

Having met the requirements of 38 C.F.R. § 20.204, the Veteran 
has withdrawn his substantive appeal with respect to this issue.  
Accordingly, the Board does not have jurisdiction to decide the 
appeal for this benefit.


ORDER

Entitlement to service connection for bilateral hearing loss 
disability is dismissed.


REMAND

The Board finds that additional development is required before 
the Veteran's claim of entitlement to service connection for DM 
may be decided.

In December 2003, just after concluding his service in Iraq, the 
Veteran was seen by his private physician.  At that time, a blood 
glucose test was conducted and revealed a blood glucose level of 
126.  The Veteran's physician remarked that the Veteran had 
possible early DM.  In June 2005, the Veteran was diagnosed with 
DM and placed on medication for control.

In September 2008, the Veteran was afforded a VA examination, at 
which time his diagnosis of DM was confirmed.  However, no 
opinion regarding the etiology of the Veteran's DM was provided.  
In June 2009, an addendum VA opinion was supplied.  At that time, 
the examiner was asked whether there was a definite diagnosis of 
diabetes during the Veteran's active service or within one year 
of his separation from active service.  The examiner reported 
that the Veteran did not have a diagnosis of DM at the time of 
his separation from active service or within one year of his 
separation from active service.

The Board notes that the Veteran has not contended that he was 
diagnosed with DM prior to his separation or within one year of 
his separation.  Instead, he has asserted that the high glucose 
reading from December 2003 was actually a precursor to his 
eventual diagnosis of DM in 2005.  

Therefore, the Board finds that the Veteran should be afforded a 
VA examination to determine whether his current diagnosis of DM 
is etiologically related to the high blood glucose reading and 
notation of possible early DM in December 2003.

Accordingly, this case is remanded to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the following 
actions:

1.	The Veteran should be afforded a VA 
examination by a physician with 
appropriate expertise to determine the 
nature and etiology of any currently 
present DM.  The claims file must be made 
available to and reviewed by the examiner.  
Any indicated studies should be performed.

Based on the examination results and a 
review of the claims file, the examiner 
should provide an opinion with respect to 
any currently present DM as to whether 
there is a 50 percent or better 
probability that the disability is 
etiologically related to the Veteran's 
active service, to include the Veteran's 
December 2003 episode of high blood 
glucose and the notation of possible early 
DM.

The supporting rationale for all opinions 
expressed must be provided.

2.	The RO or the AMC should undertake any 
other development it determines to be 
warranted.

3.	Thereafter, the RO or the AMC should 
readjudicate the Veteran's claim of 
entitlement to service connection for DM 
based on a de novo review of the record.  
If the benefit sought on appeal is not 
granted to the Veteran's satisfaction, a 
Supplemental Statement of the Case should 
be furnished to the Veteran and his 
representative and they should be afforded 
the requisite opportunity to respond.  
Thereafter, if indicated, the case should 
be returned to the Board for further 
appellate action.

By this remand, the Board intimates no opinion as to any final 
outcome warranted.  

The Veteran need take no action until he is otherwise notified, 
but he may furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 
369 (1999).  



This REMAND must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or the 
Court for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



______________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


